PER CURIAM.
The action was by a plumber, for work and materials, for which a balance of $54.86 was claimed. There was a general denial, and a counterclaim of $18.75. The justice dismissed the complaint on the ground that the plaintiff had not complied with the provisions of section 5 of chapter 602 of the Laws of 1892, which prescribes an official examination of all persons about to engage in the plumber’s trade, and the obtaining by them of a certificate of competency from the board created by the act, and declares that after March 1, 1893, it shall not be lawful to engage in the business of plumbing before first obtaining such certificate, and registering as a, licensed plumber. It appears, however, that the statute in question was amended by chapter 66 of the Laws of 1893, by which the limitation of time to obtain the certificate was extended to September 1, 1893. The amendatory act was passed February 28, 1893, and the work sued for was done between the two last-named dates, during which period there was no prohibitory statute. The judgment must be reversed.